Citation Nr: 1713877	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-23 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction and microaluminuria.

2.  Entitlement to a separate compensable disability evaluation for erectile dysfunction with penile deformity, claimed as Peyronie's disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for diabetes mellitus, type II, assigning a 20 percent disability evaluation (May 8, 2001).

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  The hearing transcript is associated with the claims file. 

This matter was remanded by the Board in March 2016.  As records were associated with the claims file and a VA examination conducted, remand instructions are completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The Board notes that the Veteran has filed a timely Notice of Disagreement to a July 2016 rating decision which increased the sleep apnea rating from 30 percent to 50 percent, effective April 2016, and continued a noncompensable rating for bilateral hearing loss, and the AOJ has not yet issued a Statement of the Case.  As such, remand for a Statement of the Case is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The issue of entitlement to a separate compensable evaluation for Peyronie's disease is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





FINDING OF FACT

During the period on appeal, the Veteran's service-connected diabetes mellitus type II did not require regulation of activities.  The diabetes mellitus did require insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A February 2002 letter provided proper notice with regard to the increased initial rating claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in June 2009, May 2014 and July 2016.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under DC 7913, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is rated at 100 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is rated at 60 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated at 40 percent.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is rated at 20 percent.  Diabetes mellitus manageable by restricted diet only is rated at 10 percent.  38 CFR 4.119.

Note (1) specifies to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under 
Diagnostic Code 7913.  Id.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).


Facts and Analysis

VA treatment records dated 2002 and private treatment records dated 2001-2002 reflect diabetes with treatment of Glyburide.  The Veteran was noted as being employed as an insurance consultant.

VA treatment records from 2008-2009 reflect Metformin, exercise and weight loss as treatment for diabetes.

A VA examination dated June 2009 found no diabetic retinopathy.  The Veteran was noted to be taking Metformin and Glipizide for his diabetes and neuropathy was also found.

VA treatment records from 2014 to present reflect treatment for diabetes with medications to include insulin.

The Veteran appeared for a VA examination in May 2014.  Treatment was noted as prescribed oral hypoglycemic agent.  No regulation of activities was required.  The Veteran requires visits to a medical provider for ketoacidosis and hypoglycemia less than twice monthly for each.  Weight loss and loss of strength were noted.  Erectile dysfunction, diabetic peripheral neuropathy and nephropathy were noted.  Voiding dysfunction due to bladder cancer was noted.

The July 2016 VA examination reflects that the Veteran's diabetes is managed in part by restricted diet and more than one injection of insulin daily, but not regulation of activities.  The Veteran requires visits to a medical provider for ketoacidosis and hypoglycemia less than twice monthly for each.  Erectile dysfunction, neuropathy and nephropathy were noted.  

In an October 2016 statement, the Veteran stated he has difficulty walking due to his diabetes.

In this case, during the pendency of the appeal, there is no medical evidence indicating that the Veteran's diabetes mellitus requires regulation of activities.  Again, diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated at 40 percent.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is rated at 20 percent.  38 CFR 4.119.  As there is no medical evidence of regulation of activities, no higher rating is warranted.  Again, the definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-65.  The record reflects that doctors during the appeal period have recommended that the Veteran exercise to control his diabetes, not avoid strenuous activities.  Further, the July 2016 and May 2014 VA examinations both found no regulation of activities.

While the Veteran is competent to describe that his diabetes causes him to have difficulty walking, the Veteran is not shown to have the medical expertise to provide the medical opinion that his diabetes requires regulation of activities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, no higher rating than 20 percent is warranted.

The Veteran is separately rated for diabetic neuropathy of the bilateral feet, diabetic nephropathy, and bilateral upper extremity diabetic peripheral neuropathy and receives special monthly compensation due to loss of use of a creative organ from erectile dysfunction; increased ratings for these disabilities are not on appeal.

Rice Considerations

The record reflects that the Veteran is employed and he has not contended, nor does the evidence show that his diabetes mellitus renders him unemployable.  During the July 2016 VA examination, it was noted that the Veteran works as an estate attorney.  The issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Extraschedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's diabetes so as to warrant the assignment of a higher evaluation on an extra-schedular basis.  There is no showing that the Veteran's diabetes mellitus is manifested by symptomatology, to include insulin and restricted diet, not contemplated by the rating criteria.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction and microalbuminuria is denied.


REMAND

The July 2016 VA examiner stated that Peyronie's disease was less likely than not due to diabetes.  The examiner explained that the underlying pathogenesis of Peyronie's disease is unknown but is likely multifactorial in nature with an interplay between genetic predisposition, trauma and tissue ischemia.  It is an acquired, localized fibrotic disorder of the tunica albuginea causing penile deformity.  Most
authorities postulate that Peyronie's disease results from repeated minor,
and usually unrecognized, blunt trauma to the penis during intercourse and/or
manual stimulation of the penis.  The examiner noted that during the examination the Veteran reported his belief that it was caused by his spouse's manual stimulation of his penis over time in their attempts for him to achieve/maintain an erection.

After this examination, in October 2016, the Veteran submitted additional argument and a scholarly article associating diabetes mellitus with Peyronie's disease.  As such, the Board requires an addendum opinion to address this medical evidence.

The Board again notes that the Veteran has filed a timely Notice of Disagreement to a July 2016 rating decision which increased the sleep apnea rating from 30 percent to 50 percent, effective April 2016, and continued a noncompensable rating for bilateral hearing loss, using the required form and the AOJ has not yet issued a Statement of the Case.  As such, remand for a Statement of the Case is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the same VA examiner who conducted the July 2016 VA examination for a clarifying addendum opinion; if this examiner is not available, it should be forwarded to another appropriate examiner.

The examiner should review the scholarly articles on Peyronie's disease submitted by the Veteran in October 2016 and opine whether the Veteran's diabetes mellitus caused, aggravated, or is otherwise related to Peyronie's disease.

2. Thereafter, readjudicate the Veteran's claim to a separate compensable disability evaluation for erectile dysfunction with penile deformity, claimed as Peyronie's disease.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

3.  Issue a Statement of the Case addressing the effective date of the award of a higher disability rating for sleep apnea and entitlement to a higher evaluation for bilateral hearing loss.  Allow the Veteran an opportunity to perfect his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


